NOT PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
            ______________

                No. 09-4013
              ______________

      BRUCE BAYER, on his own behalf,
        and on behalf of minor children
             G.Z., P.Z., and J.B.;
     ANGELA BAYER, on her own behalf,
        and on behalf of minor children
              G.Z., P.Z., and J.B.

                                                  Appellants

                     v.

             MONROE COUNTY
     CHILDREN AND YOUTH SERVICES;
   COMMONWEALTH OF PENNSYLVANIA;
       MONROE COUNTY; SAT BAHL;
    WILLIAM BROWNING; HEATHER DRY;
        BRENDA RANTE; P. J. GEESE;
  ELIZA LONCOLA-HICKS; TARA SURRAGO;
    IRETHA NOLLS; DETECTIVE ROBSON;
 SGT. BOWMAN; CHIEF JOHN LAMBERTON;
       MARGHERITA WORTHINGTON;
     PRESIDENT JUDGE RONALD VICAN;
  ELIZABETH WEEKS; DAVID WILLIAMSON;
      BARRY COHEN; DAWN THORTON;
     ADEL HEINLEIN; DR. JUDY MUNOZ;
    DONNA ASURE; ROBERT NOTHSTEIN;
      WALTER CLATCH; ELLIS KARLE;
      DR. TAROLI; DR. COLEEN COPPER;
            DISTRICT ATTORNEY
       MARK PAZUHANICH, Former DA;
       DISTRICT ATTORNEY'S OFFICE
             MONROE COUNTY;
     REGIONAL CHILDREN AND YOUTH;
FOSTER CARE DIVISION OF MONROE COUNTY

                     1
                                     ______________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 3-04-cv-02505)
                     Honorable A. Richard Caputo, District Judge
                                   ______________

                                 Argued December 16, 2010

    BEFORE: SLOVITER, GREENAWAY, JR., and GREENBERG, Circuit Judges

                                 (Filed: February 9, 2011)
                                      ______________

Peter G. Loftus (argued)
Loftus Law Firm
P.O. Box V, 1207 N. Abington Rd.
Waverly, PA 18471

   Attorney for appellants

Gerald J. Geiger (argued)
Newman, Williams, Mishkin, Corveleyn, Wolfe & Fareri
712 Monroe St.
Stroudsburg, PA 18360

   Attorneys for Monroe County appellees

Harry T. Coleman (argued)
41 North Main St.
3rd Floor Suite 316
Carbondale, PA 18407

   Attorneys for Pocono Mountain Regional
   Police Department appellees

Calvin R. Koons
John G. Knorr, III
Office of the Attorney General
Appellate Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17102

                                            2
      Attorneys for Commonwealth of Pennsylvania appellees

                                     ______________

                               OPINION OF THE COURT
                                   ______________

GREENBERG, Circuit Judge.

       This matter comes on before this Court on appeal from a series of seven orders the

District Court entered, the last one on September 23, 2009, granting the various

defendants summary judgment and leaving plaintiffs-appellants without any cognizable

claims and without any defendants against whom to assert any possible claims. In

particular the orders from which plaintiffs appeal were entered on September 12, 2005,

September 29, 2005, February 16, 2006, June 29, 2006, January 10, 2007, October 15,

2007, and September 23, 2009. For the reasons we discuss in this opinion, we will affirm

all of the orders from which plaintiffs have appealed.

                                             I.

       Because this case has been before this Court on an earlier appeal, we rely in part

on our prior opinion in this case in Bayer v. Monroe County Children and Youth

Services., 577 F.3d 186 (3d Cir. 2009), in reciting the relevant factual and procedural

history. As we described in our prior opinion:

                     Plaintiffs P.Z. and G.Z. were minor children (9 and 11
              years old, respectively) at the time of the events at issue in
              this case. Plaintiff Angela Bayer is their biological mother,
              and Bruce Bayer, Angela's second husband, is their
              stepfather. Angela Bayer had primary custody of the
              children, and the children's biological father, Gabriel Zhanay,
              lived elsewhere and had visitation rights. According to

                                             3
              Angela Bayer's testimony, Zhanay was allowed to take the
              children for visits for part of one day each month.

Id. at 188-89. On Friday, January 10, 2003, an unidentified individual placed a telephone

call to the Monroe County Children and Youth Services (MCCYS) reporting that the two

minor children, G.Z. and P.Z., had been abused sexually by their biological father,

Gabriel Zhanay. Id. at 189. This call did not initiate the first contact between plaintiffs

and MCCYS, as

              [a]ccording to defendants, „[p]rior to January 14, 2003, P.Z.
              and G.Z. were interviewed not less than ten times by CYS
              regarding allegations of abuse.‟ These allegations included
              that their biological father had been serving the children
              alcohol, teaching them to steal, physically abusing them,
              showing them pornography, engaging in sexual acts in their
              presence, and encouraging self-mutilation. Defendants note
              that, when interviewed, the children „often recanted their
              statements.‟ Plaintiffs do not dispute the frequency of prior
              contact with Monroe County Children and Youth Services,
              but deny P.Z. and G.Z. „“often” recanted their stories.‟ The
              parties also dispute whether the Bayers, or the children
              themselves or their therapists, were responsible for reporting
              abusive conduct to Monroe County Children and Youth
              Services.

Id. at 189 n.1 (citations omitted) (alteration in original). On the same date as the

telephone call, January 10, 2003, as a result of the allegations, Detective Michael Robson

of the Pocono Regional Police Department served plaintiffs Angela and Bruce Bayer, the

mother and step-father of G.Z. and P.Z., with a notice of placement regarding protective

custody. Id. at 189. Pursuant to that notice, the children were removed from their home




                                              4
and placed in protective custody during an investigation of the children‟s biological

father concerning the allegations of sexual abuse.1 Id.

       Three days later, on Monday January 13, MCCYS caseworker Heather Dry

forwarded the information regarding the alleged abuse and removal of the children from

the home to Elizabeth Weeks, the agency‟s solicitor. Id. The following day, January 14,

Weeks filed an emergency petition in the Monroe County Court of Common Pleas

seeking an order authorizing MCCYS to take custody of the children, and Common Pleas

Judge Margherita Worthington granted the petition on the same day. Id. at 189-90.

       Two days later, there was a hearing on the custody matter before Judge

Worthington at which the biological parents, as well as the children, appeared and were

represented by counsel. Id. at 190. At that hearing the parties reached an agreement that

the children would remain in the custody of MCCYS and undergo psychological

evaluation and that there would be no contact between the parents and the children until

the next court hearing on February 20. The biological parents stated on the record that

they understood and consented to that agreement, though Angela Bayer claims that she

was under duress at that time.

       On January 28, MCCYS determined that the sexual assault allegations against the

children‟s biological father were unfounded.2 In accord with that finding, at the February



1
 The parties dispute whether the police took the children into custody or whether Angela
and Bruce Bayer brought the children to MCCYS. See Bayer, 577 F.3d at 189. It is not
necessary for us to resolve that dispute on this appeal or to remand the case to the District
Court for resolution of that question.

                                              5
20 hearing MCCYS recommended that MCCYS return the children to the Bayers‟

custody and the Court concurred with that recommendation and ordered the return of the

children. The Court specifically noted that there had been reasonable efforts to prevent

placement with MCCYS, but that the parties agreed on protective custody while

represented by counsel. Moreover, the Court believed that the allegations of sexual abuse

and the need for psychological evaluations showed that protective custody had been

necessary and was in the best interest of the children.

       In the aftermath of the foregoing proceedings, Angela and Bruce Bayer, on behalf

of themselves and the minor children, G.Z. and P.Z., and the Bayers‟ biological son J.B.,

who was not removed from the home, filed a pro se complaint on November 18, 2004,

asserting numerous claims against almost equally numerous defendants under various

provisions of state and federal law.3

       The District Court issued a series of six orders and associated written opinions in

response to motions filed by the parties, the end result being that only plaintiffs‟ section

1983 procedural due process claims against two defendants—Heather Dry, a caseworker

2
  MCCYS continued its investigation into the psychological health of the children and
investigated whether the children had been coached to claim that their father sexually
abused them or had made up the stories on their own.
3
  On December 22, 2004, the District Court ordered plaintiffs to retain an attorney to
represent the minor children, but plaintiffs did not comply with that order and
consequently the court dismissed the children from the suit on April 8, 2005.
Subsequently, however, the children came to be represented and the Court reinstated
them as plaintiffs on June 23, 2006. On January 10, 2007, the Court clarified that,
although the minor children had been reinstated as plaintiffs, they were entitled to pursue
only the claims that had not been dismissed prior to plaintiffs‟ June 23, 2006 motion to
reinstate the minor children as plaintiffs. Plaintiffs do not challenge that ruling on appeal.

                                              6
at MCCYS, and Sat Bahl, her supervisor—survived summary judgment. Though Dry

and Bahl claimed that they were immune from plaintiffs‟ action, the District Court ruled

that neither was entitled to either absolute or qualified immunity, and that plaintiffs could

present evidence in support of their section 1983 Fourteenth Amendment procedural due

process claim against them. The crux of plaintiffs‟ claim was that the failure to hold a

court hearing until six days after the minor children had been removed from the Bayer

household and placed in protective custody was a violation of plaintiffs‟ constitutional

rights.

          Dry and Bahl appealed to this Court, and in an opinion dated August 14, 2009, we

reversed the order of the District Court denying Dry and Bahl immunity as we concluded

that they were entitled to at least qualified immunity.4 Bayer, 577 F.3d at 191-93. We

held that even assuming “that plaintiffs had a constitutional right to a post-deprivation

hearing within 72 hours and that this right was clearly established at the relevant time, we

consider it objectively reasonable for defendants to have believed, under the law existing

at the time, that their particular conduct in this case was lawful and in keeping with this

right.” Id. at 193. We agreed with Dry and Bahl

                that they could reasonably have believed they had discharged
                their responsibilities with respect to plaintiffs‟ procedural due
                process rights by advancing the case to the point where a
                hearing could take place within the constitutionally prescribed
                time frame, and could reasonably have expected that their


4
  Although we discussed the issue, we did not decide whether Dry and Bahl were entitled
to absolute immunity because our ruling that they were entitled to qualified immunity
rendered a determination with respect to absolute immunity unnecessary to a resolution
of the case.
                                               7
              attorney and the court would hold the hearing in a timely
              fashion.

Id. (citation and internal quotation marks omitted). We explicitly declined to impose a

duty on MCCYS employees to “intervene in the court‟s scheduling of the subsequent

dependency hearing.” Id. On remand, the District Court on September 23, 2009, entered

an order granting Dry and Bahl summary judgment.

       Inasmuch as the District Court had dismissed plaintiffs‟ case against all of the

defendants except for Dry and Bahl before their appeal, the order on remand left

plaintiffs without any claims to assert and without any defendants against whom to assert

any possible claim. Plaintiffs now appeal to this Court, contending that the District Court

erred in: (1) dismissing their section 1983 Fourteenth Amendment procedural due

process claims; (2) dismissing their section 1983 Fourteenth Amendment substantive due

process claims; (3) ruling that certain defendants were entitled to qualified immunity; (4)

invoking the Rooker-Feldman doctrine; (5) dismissing their claims brought pursuant to

Pennsylvania state law; and (6) ruling that punitive damages were not appropriate in the

circumstances of this case.5 At oral argument plaintiffs‟ counsel clarified that they were

limiting their challenges to the District Court‟s rulings with respect to the following

defendants: P.J. Geese, a caseworker at MCCYS; Detective Michael Robson of the

Pocono Mountain Regional Police; and Monroe County/ MCCYS. The District Court


5
 Plaintiffs also challenge the District Court‟s determination that Bruce Bayer, the step-
father of P.Z. and G.Z., lacked standing to bring suit. Here, the crux of plaintiffs‟
complaint relates to the custody of P.Z. and G.Z., and, because Bruce Bayer lacked any
legal or other right to custody of those children, we conclude that the District Court
correctly ruled that he lacked standing to bring this suit.
                                              8
had jurisdiction over this case under 28 U.S.C. §§ 1331 and 1343 and we have

jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of the order of the

District Court and, to the extent that the Court dismissed this case under Fed. R. Civ. P.

12(b)(6), we review the complaint to ascertain if it contains sufficient factual matter, that,

accepted as true, states a claim for relief that is plausible on its face. Ashcroft v. Igbal,

129 S.Ct. 1937, 1949 (2009).

                                              II.

       A district court‟s decision on a motion for summary judgment is subject to plenary

review. See McKenna v. City of Phila., 582 F.3d 447, 460 (3d Cir 2009). Summary

judgment is only appropriate if there are no genuine issues of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). On the

appeal we view all of the facts in the light most favorable to the nonmoving party.

Gottshall v. Consolidated Rail Corp., 56 F.3d 530, 533 (3d Cir. 1995).

                                              III.

       We will analyze plaintiffs‟ section 1983 due process claims first, because they are

the only federal law claims that they maintain on appeal. Plaintiffs, however, did not

name Detective Robson as a defendant in the counts of their complaint asserting

Fourteenth Amendment procedural and substantive due process violations under section

1983. We therefore will not analyze those claims as to him.

       As we have discussed, in our prior decision in Bayer we held that MCCYS

caseworker Dry and her supervisor, Bahl, were entitled to qualified immunity. 577 F.3d

at 191-93. Plaintiffs now appeal the dismissal of their claims against MCCYS

                                               9
caseworker P.J. Geese. But plaintiffs do not raise any claims against Geese separate and

distinct from those they brought against Dry and Bahl or allege that Geese was involved

in the underlying matter in a manner different than Dry and Bahl had been.6 Therefore,

Geese is entitled to qualified immunity just as we held that Dry and Bahl were.

         The foregoing determination leaves Monroe County/MCCYS as the sole potential

remaining defendant with respect to plaintiffs‟ section 1983 procedural and substantive

due process claims. “[A] local government may not be sued under § 1983 for an injury

inflicted solely by its employees or agents. Instead, it is when execution of a

government's policy or custom, whether made by its lawmakers or by those whose edicts

or acts may fairly be said to represent official policy, inflicts the injury that the

government as an entity is responsible under § 1983.” Monell v. Dep‟t of Soc. Servs. of

City of New York, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037-38 (1978). A plaintiff can

show a local government‟s custom and/or policy in the following manner:

                Policy is made when a decisionmaker possess[ing] final
                authority to establish municipal policy with respect to the
                action issues an official proclamation, policy, or edict.
                Custom, on the other hand, can be proven by showing that a
                given course of conduct, although not specifically endorsed or
                authorized by law, is so well-settled and permanent as
                virtually to constitute law.

                       In either instance, a plaintiff must show that an official
                who has the power to make policy is responsible for either the
                affirmative proclamation of a policy or acquiescence in a
                well-settled custom.




6
    In fact, if anything, Geese was less involved in this matter than Dry and Bahl.
                                               10
Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990) (internal citations and quotation

marks omitted) (alteration in original).

       The District Court dismissed Monroe County/MCCYS as a defendant because,

              reading the Complaint in the light most favorable to the
              Plaintiffs, no policy, practice, or custom of Monroe County
              has been alleged. Plaintiffs make only conclusory allegations
              that MCCYS has a policy of profiting illegally from removing
              children from their homes, however, the crux of Plaintiffs‟
              allegations is that Defendants overstepped the bounds of
              current procedures governing the removal of children.
              Plaintiffs simply do not allege a direct causal link between a
              policy, practice, or custom of Monroe County and the alleged
              violations of their constitutional rights.

App. at 42. We agree with the District Court that plaintiffs‟ conclusory allegations are

insufficient to support their contention that Monroe County/MCCYS has a policy,

custom, or practice of “seiz[ing] minor children from their parents without prior judicial

authorization, and without any reasonable basis to believe such a seizure is necessary to

protect children from imminent harm.” App. at 300, 305. We therefore will affirm the

Court‟s judgment dismissing Monroe County/MCCYS as a defendant in plaintiffs‟

complaint for failure to state a cognizable claim upon which relief may be granted insofar

as the complaint asserted section 1983 procedural and substantive due process claims.

       Because of our disposition of plaintiffs‟ section 1983 procedural and substantive

due process claims, which, as mentioned, are the only federal claims that plaintiffs

maintain on appeal, we need not discuss in detail the remainder of the issues that they

raise on appeal. We, however, do add the following.




                                            11
       Plaintiffs, in their brief on this appeal, argue that the District Court erred in ruling

that some defendants, not specified by name in the brief, were entitled to immunity. But,

because at oral argument plaintiffs‟ counsel clarified that their arguments on appeal were

limited to Geese, Robson and Monroe County/MCCYS, and the District Court did not

rule that any of those defendants were entitled to immunity, there is no reason for us to

address the issue.

       Plaintiffs‟ brief also urges that the District Court erred in dismissing their state law

claims. Plaintiffs do not, however, specify which state law claims should not have been

dismissed. In any event, we do not find any error in the Court‟s dismissal of the various

state law claims, and, as plaintiffs do not provide any supporting rationale for their

argument to the contrary,7 we will not reverse the District Court‟s rulings with respect to

the state law claims.

       Although plaintiffs challenge the District Court‟s application of the Rooker-

Feldman doctrine in this case, to the extent that the Court relied on the Rooker-Feldman

doctrine, it did so only with respect to defendants Dry, Geese, and Robson. But, as we

have discussed, both Dry and Geese are entitled to qualified immunity, and Robson was

7
  Plaintiffs claim that the District Court “dismissed the State Pendente Claims without a
discussion on the validity of each claim based upon the Rooker-Feldman doctrine.”
Appellants‟ br. at 21. That characterization of the Court‟s reasoning is incorrect, as the
Court analyzed each of plaintiffs‟ state law claims in its written opinions. The only state
law claim that the Court ruled that the Rooker-Feldman doctrine barred was plaintiffs‟
substantive due process claim pursuant to Article I, Section 1 of the Pennsylvania
Constitution. But even without regard for the Rooker-Feldman doctrine, the Court found
that that claim also was barred because there is no private right of action for damages
arising from violations of the Pennsylvania Constitution. Thus, a reversal of the
application of the Rooker-Feldman doctrine would not help plaintiffs.

                                              12
not named as a defendant in the counts of plaintiffs‟ complaint alleging section 1983

procedural and substantive due process violations—the only federal claims that plaintiffs

maintain on appeal—so we need not review the District Court‟s application of the

Rooker-Feldman doctrine.8

                                                 IV.

       In summary, because our affirmance of the District Court‟s orders leaves plaintiffs

without any viable claims or any defendants against whom to assert any possible claims

their case must fail. Therefore we will affirm the District Court‟s orders of September

12, 2005, September 29, 2005, February 16, 2006, June 29, 2006, January 10, 2007,

October 15, 2007, and September 23, 2009. Thus, we are affirming the orders granting

summary judgment and dismissing plaintiffs‟ case in its entirety.




8
 Of course, in view of our outcome plaintiffs are not entitled to punitive damages or,
indeed, compensatory damages either.
                                            13